342 S.W.3d 343 (2011)
Donald E. NICKENS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72272.
Missouri Court of Appeals, Western District.
May 24, 2011.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. Mackelprang and Robert Bartholomew, Jefferson City, MO, for respondent.
Before: MARK D. PFEIFFER, P.J., and THOMAS H. NEWTON and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Donald Nickens was convicted of second-degree murder and armed criminal action in the death of Chris Byers. Nickens moved for post-conviction relief under Supreme Court Rule 29.15, alleging that his counsel was ineffective because he failed to call a particular witness in Nickens' defense. The circuit court denied relief following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).